DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,070,538), of record.

Regarding claim 1, Park discloses a display device (see Figs. 1-35, particularly Figs. 32-33), comprising:
a display panel (100) comprising a display surface (i.e., outermost surface of 101) on which an image is displayed (col. 3, lines 1-4);
a bottom chassis (120) disposed under the display panel (100);
a pole frame (1000) disposed under the bottom chassis (120) and comprising a fixing portion (S160) fixed to the bottom chassis (120) and an elastic portion (1200; col. 8, lines 15-17, col. 10, lines 31-35) extending from the fixing portion (see Figs. 32-33);
a pole chassis (130) coupled with the elastic portion (1200) (see Figs. 32-33; coupled via at least S170, 430); and
a film (400) comprising a first portion (410) disposed on the display panel (100) and a second portion (420) extending from the first portion and coupled to the pole chassis (130) (see Figs. 32-33),
wherein the elastic portion (1200) of the pole frame (1000) comprises a hook (1200 is disposed in a hook shape, Figs. 32-33), and
wherein the pole frame (1000) further comprises a stopper (S170) disposed spaced-apart between the fixing portion (S160) and the hook (1200) (see Figs. 32-33).

Regarding claim 2, Park discloses wherein the elastic portion (1200) exerts a force in a predetermined direction (e.g., DR2 upon external force at side of 420) on the pole chassis (130) (force via at least 430).

Regarding claim 3, Park discloses wherein the display surface (of 101) comprises a center area and an edge area disposed around the center area (see Figs. 32-33), and the predetermined direction (DR2) is substantially parallel to a direction from the edge area toward the center area (see Figs. 32-33).

Regarding claim 4, Park discloses wherein the pole chassis (130) comprises a coupling portion (portion surrounding S170) corresponding to the hook (1200) and in which the hook couples the elastic portion (1200) of the pole frame (1000) to the coupling portion of the pole chassis (see Figs. 32-33).

Regarding claim 6, Park discloses wherein the film (400) comprises a polarizing film that polarizes a light incident thereto (col. 12, line 41).

Regarding claim 8, Park discloses a backlight unit (1100+110) disposed between the display panel (100) and the bottom chassis (120) (see Fig. 32), and wherein the display panel comprises a liquid crystal layer (col. 2, lines 35-36).

Regarding claim 9, Park discloses wherein the backlight unit comprises:
a light guide member (110) comprising a front surface (i.e., outermost surface of 110a) substantially parallel to the display surface (of 101), a rear surface (i.e., outermost surface of 110b) opposite to the front surface, and a plurality of side surfaces connecting the front surface and the rear surface (see Figs. 32-33); and
a light source (1100) disposed adjacent to a first side surface among the side surfaces (see Fig. 32), and the film (400) is disposed around a second side surface extending from the first side surface among the side surfaces (see Fig. 33).

Regarding claim 10, Park discloses a display device (see Figs. 1-35, particularly Figs. 32-33), comprising:
a display panel (100) comprising a display surface (i.e., outermost surface of 101) on which an image is displayed (col. 3, lines 1-4);
a bottom chassis (120) disposed under the display panel (100);
a pole frame (1000) disposed under the bottom chassis (120) and comprising a fixing portion (S160) fixed to the bottom chassis (120) and an elastic portion (1200; col. 8, lines 15-17, col. 10, lines 31-35) extending from the fixing portion (see Figs. 32-33);
a pole chassis (130) receiving an elastic force from the elastic portion (1200) in a predetermined direction (e.g., DR2 upon external force at side of 420; elastic force via at least 430); and
a film (400) comprising a first portion (410) disposed on the display panel (100) and a second portion (420) extending from the first portion and coupled to the pole chassis (130) (see Figs. 32-33),
wherein the elastic portion (1200) of the pole frame (1000) comprises a hook (1200 is disposed in a hook shape, Figs. 32-33), and
wherein the pole frame (1000) further comprises a stopper (S170) disposed spaced-apart between the fixing portion (S160) and the hook (1200) (see Figs. 32-33).

Regarding claim 11, Park discloses wherein at least a portion of the elastic portion (1200) of the pole frame is coupled with the pole chassis (130) (see Figs. 32-33; coupled via at least S170, 430).

Regarding claim 12, Park discloses wherein the display surface (of 101) comprises a center area and an edge area disposed around the center area (see Figs. 32-33), and the predetermined direction (DR2) is substantially parallel to a direction from the edge area toward the center area (see Figs. 32-33).

Regarding claim 13, Park discloses wherein the pole chassis (130) comprises a coupling portion (portion surrounding S170) corresponding to the hook (1200) and in which the hook couples the elastic portion (1200) of the pole frame (1000) to the coupling portion of the pole chassis (see Figs. 32-33).

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered but they are not persuasive.  Applicant has amended independent claims 1 and 10 to at least include partial limitations of claims 4 and 13, respectively, and has argued that Park in view of Tsubokura et al. (US 7,916,239) fails to disclose these features.  However, upon further consideration and under broadest reasonable interpretation, Park discloses the limitations now present in claims 1 and 10.
Therefore, the previous ground of rejection under 35 U.S.C. 102(a)(1) over Park of claims 1 and 10 has been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896